DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
Response to Arguments
Rejection Under 112
Applicant's arguments filed 04/08/2022 have been fully considered. Applicant’s amendments do not appear to overcome the prior 112 rejections, therefore, the 112 rejections are maintained. 
Rejection Under 101
Applicant's arguments filed 04/08/2022 have been fully considered. Applicant argues that:
The claims do not fall with certain methods of organizing human activity because it does not recite a fundamental economic practice, commercial interaction, or managing personal behavior or interaction. 
The amended claims present a practical application since they recite a specific manner in which the medical information summarization engine generates the summary using templates and a knowledge base rather than just including generic computer components. 
The combination of elements when considered as a whole are significantly more than the abstract idea
Regarding A, Applicant’s arguments are moot in light of the amendments. The amended claims fall under organizing human activity since the claim recite limitations directed at following rules or instructions for summarizing important information from a patient’s record. See the updated rejection for clarification. 
Regarding B, as discussed in the rejection the additional elements amount to no more than mere instructions to apply an exception and adding insignificant extrasolution activity to the abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Furthermore, the additional elements are recited at a high-level of generality (i.e., processing system, summarization engine {construed as software}, EMR data source, computing device, etc.) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See the updated rejection for further clarification.
Regarding C, the additional elements as discussed in the practical application analysis, amount to no more than mere instructions to apply an exception and adding insignificant extrasolution activity to the abstract idea. When looking at those limitations, they amount to elements that have been recognized as well-understood, routine, and conventional activity as discussed in the analysis of the updated rejection. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. See the updated rejection for further clarification. 
Rejection Under 103
Applicant's arguments filed 04/08/2022 have been fully considered. Applicant argues that:
Reicher does not teach a summarization template.
Reicher teaches a user but not a cognitive system for modifying the templates.
It is unclear how the search or query techniques of Chung would benefit the data entry templates of Reicher. 
Chung does not perform queries with respect to the medical concepts identified from mapping the terms or concepts of interest specified in the summarization template to the medical concepts in the medical knowledge base in a medical corpus data source.  
Boloor does not provide any suggestion or motivation to map terms of interest in the summarization template to concepts in the medical knowledge base. 
The prior art, namely Boloor, does not map terms or concepts of interest specified in the summarization template. 
Reiner teaches highlighting priority data using color, sound, and alternative font, but does not teach an input request specifying a summarization template. 
Boloor does not teach presenting the template to the medical professional and responsive to changing the summarization template adjusting the summarization template. 
The combination of references could only be reached through impermissible hindsight absent some teaching, suggestion, or motivation in the prior art. 
The dependent claims are also allowable due to their dependency from the deficient independent claims. 
Regarding A, Reicher at [0037]-[0038] teaches using EMR data from various sources to populate the form, which is construed as a summarization of patient information coming from EMRs. Thus, Reicher is construed to teach a summarization template. 
Regarding B, Reicher at [0050]-[0051] teaches that the user, which is a healthcare professional, using a dynamic examination form software to dynamically create and modify the forms based on the feedback from the healthcare professional. Therefore, it is construed as the software operating on computing system that will modify the template based on feedback from the user. 
Regarding C, as discussed in the rejection below, the motivation to combine Chung is to improve the quality of the search. See the updated rejection below. 
Regarding D, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the combination of references that teaches Applicant’s amended claims. See the updated claims for further clarification. 
Regarding E, the suggestion or motivation to combine Boloor with the other recited references is provided on page 17-18 of the rejection. See the updated rejection for further clarification. 
Regarding F, Applicant’s arguments that Boloor does not teach mapping the terms or concepts of interest specified in the summarization template to the concepts in the knowledge base. However, it is the combination of references that teaches this limitation, with Chung teaching the mapping limitations and Boloor teaching the use of a knowledge base the combination of reference teaches Applicant’s claim. 
Regarding G, Reiner teaches presenting higher priority data that the provider wishes to see, where the priority is determined by defined rules set by the user (Reiner [0103], [0214]). Reiner is combined with the prior teachings of Chung in view of Reicher in view of Boloor, where Reicher teaches the input request specifying the summarization template. The combination of references reads on the amended claims. 
Regarding H, Applicant’s argument is moot in light of the new grounds of rejection. This amendment is taught by Reicher. See the updated rejection below for further clarification. 
Regarding I, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As shown in the rejection below motivation from the references is cited as to the combination of the references. See the rejection below for further clarification. 
Regarding I, due to their dependency and in light of the updated rejection, the dependent claims are maintained. See the updated rejection for further clarification. 

Claim Objections
Claims 1, 8, 15 are objected to because of the following informalities: all three of the claims recite: responsive to the medical professional providing feedback changing the expanded summarization template, adjust the summarization template according to the expanded summarization template to form an adjusted summarization template. It appears that either words or punctuation is missing from between the words feedback and changing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8, 10-12, 15, 17-19, 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 (and similarly with 8, and 15) the claim recites the limitation “the patient” in line 13 of the claim. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. The dependent claims are rejected for inheriting the deficiencies of the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 8, 10-12, 15, 17-19, 22-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1, 3-5, 22-24 are drawn to a method for processing medical record data for making medical decision regarding the patient, which is within the four statutory categories (i.e. process). Claims 8, 10-12, 25-27 are drawn to a computer program product comprising a computer readable storage medium for processing medical record data for making medical decision regarding the patient, which is within the four statutory categories (i.e. manufacture).  Claims 15, 17-19, 28-29 are drawn to a system for processing medical record data for making medical decision regarding the patient, which is within the four statutory categories (i.e. apparatus). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (and substantially similar with independent claims 8 and 15) recites: 
A method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a healthcare cognitive system for automatically summarizing patient data from electronic medical records (EMRs) in an EMR data source using medically relevant summarization templates an automatically expanding medically relevant summarization templates using semantic expansion, the method comprising: 
configuring the healthcare cognitive system to implement a medical information summarization engine such that the medical information summarization engine operates to:
receive, from a medical professional client computing device, an input request specifying a summarization template that specifies terms or concepts of interest to the medical professional and an order in which the terms or concepts are to be presented when making a medical decision regarding the patient; 
expand the summarization template based on related concepts or related terms that are related to the terms or concepts of interest specified in the summarization template, to thereby generate an expanded summarization template, wherein the expansion operation expands the summarization template based on a traversal of a medical knowledge base of the related terms or the related concepts in a medical corpus data source;
present the expanded summarization template to the medical professional; 
responsive to the medical professional providing feedback changing the expanded summarization template, adjust the summarization template according to the expanded summarization template to form an adjusted summarization template;
extract patient information from the EMRs of the patient in the EMR data source that matches at least one of the terms or concepts of interest specified in the adjusted summarization template, the related terms, and the related concepts;
match the patient information from the EMRs of a patient to the terms or concepts of interest in the adjusted summarization template based on the expansion of the terms or concepts of interest using the related concepts and the related terms in a medical corpus data source; 
generate a holistic summary of the EMRs of the patient that summarizes the patient information extracted from the EMRs of the patient that matches the terms or concepts of interest specified by the medical professional based on the matching of the patient information from the EMRs of the patient to the terms or concepts of interest specified in the adjusted summarization template using the expansion of the terms or concepts of interest using the related concepts and the related terms; and
present the holistic summary of the EMRs of the patient to the medical professional at the medical professional client computing device, wherein the holistic summary is used by the medical professional in making the medical decision regarding the patient.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behavior or interaction (i.e., following rules or instructions), but for the recitation of generic computer components. For example, but for the processor with memory comprising instructions to perform the steps, the healthcare cognitive system operating, electronic medical records, client computing device, summarization engine, medical knowledge base in a medical corpus data source, the limitations in the context of this claim encompass following the steps (or instructions) of evaluating the most important and relevant portions of medical data for use in medical decision making regarding patients. If a claim limitation, under its broadest reasonable interpretation, covers the management of personal behavior or interaction, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP § 2106.04(a). 
Alternatively, these  underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, as a mental process, but for the generic computer components.  For example, but for the processor with memory comprising instructions to perform the steps, the healthcare cognitive system operating, electronic medical records, client computing device, summarization engine, medical knowledge base in a medical corpus data source, the limitations in the context of this claim encompass evaluating the most important and relevant portions of medical data for use in medical decision making regarding patients and expanding the summary form to include more concepts, which is something a doctor can accomplish in their daily practice when treating patients. If a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3-5, 10-12, 17-19, 22-29 reciting particular aspects of summarizing the medical information to be used for medical decisions, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 1 (and substantially similar with independent claims 8 and 15) recites: 
A method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a healthcare cognitive system for automatically summarizing patient data from electronic medical records (EMRs) in an EMR data source using medically relevant summarization templates an automatically expanding medically relevant summarization templates using semantic expansion, the method comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
configuring the healthcare cognitive system to implement a medical information summarization engine such that the medical information summarization engine operates to: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receive, from a medical professional client computing device (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), an input request specifying a summarization template that specifies terms or concepts of interest to the medical professional and an order in which the terms or concepts are to be presented when making a medical decision regarding the patient; 
expand the summarization template based on related concepts or related terms that are related to the terms or concepts of interest specified in the summarization template, to thereby generate an expanded summarization template, wherein the expansion operation expands the summarization template based on a traversal of a medical knowledge base of the related terms or the related concepts in a medical corpus data source; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
present the expanded summarization template to the medical professional; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3))
responsive to the medical professional providing feedback changing the expanded summarization template, adjust the summarization template according to the expanded summarization template to form an adjusted summarization template;
extract patient information from the EMRs of a patient in the EMR data source (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) that matches at least one of the terms or concepts of interest specified in the adjusted summarization template, the related terms, and the related concepts; 
match the patient information from the EMRs of the patient (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) to the terms or concepts of interest in the adjusted summarization template based on the expansion of the terms or concepts of interest using the related concepts and the related terms in a medical corpus data source; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
generate a holistic summary of the EMRs of the patient (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) that summarizes the patient information extracted from the EMRs of the patient that matches the terms or concepts of interest specified by the medical professional based on the matching of the patient information from the EMRs of the patient (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) to the terms or concepts of interest specified in the adjusted summarization template using the expansion of the terms or concepts of interest using the related concepts and the related terms; and
present the holistic summary of the EMRs of the patient to the medical professional at the medical professional client computing device (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3)), wherein the holistic summary is used by the medical professional in making the medical decision regarding the patient.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the processor with memory with instructions, electronic medical records, healthcare cognitive system, summarization engine, medical knowledge base in a medical corpus data source, client computing device, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0020], [0022], [0031], [0050]-[0053], [0089], [0094], see MPEP 2106.05(f)) 
add insignificant extra-solution activity to the abstract idea (such as recitation of generating and outputting the holistic summary of the matched information and present the expanded summarization template amounts to adding insignificant extrasolution activity, see MPEP 2106.05(g)) 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-5, 10-12, 17-19, 22-29 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims 3-5, 10-12, 17-19, 22-29 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and adding insignificant extrasolution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using processors with memory with instructions, electronic medical records, healthcare cognitive system, summarization engine, medical knowledge base in a medical corpus data source, client computing device, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0020], [0022], [0031], [0050]-[0053], [0089], [0094]; see also Reicher et al. (US 2017/0039350) in view of Chung et al. (US 2011/0078145) in view of Boloor et al. (US 2015/0370979) in view of Reiner (US 2014/0324469)); outputting the holistic summary and present the expanded summarization template, e.g., outputting or providing access to the information, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3)); storing a computer program with instructions e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); extracting information from patient records, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 10-11, 15, 17-18, 22-23, 25-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher et al. (US 2017/0039350) in view of Chung et al. (US 2011/0078145) in view of Boloor et al. (US 2015/0370979) in view of Reiner (US 2014/0324469).
Regarding claim 1, Reicher discloses a method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a healthcare cognitive system for automatically summarizing patient data from electronic medical records (EMRs) in an EMR data source (Reicher Fig. 1 and corresponding text) the method comprising: 
using medically relevant summarization templates (Reicher Fig. 1 and corresponding text, [0052] using the dynamic examination form computing device to input the template to be used [0047] using a template based on criteria of interest to the user [0037]-[0038] automatically pulling information from the EMR to populate the form {construed as a summarization template}) 
configuring the healthcare cognitive system to implement a medical information summarization engine such that the medical information summarization engine operates to: (Reicher Fig. 1 and corresponding text; [0047] using a template based on criteria of interest to the user [0037]-[0038] automatically pulling information from the EMR to populate the form [0008] producing a medical report using a medical form and where the data is indicative of the selection criteria [0027]-[0028] the system running on software modules to carried out by the processors to performed the operations specified {construed as the summarization engine})
receive, from a medical professional client computing device, an input request specifying a summarization template that specifies terms or concepts of interest to the medical professional when making a medical decision regarding the patient; (Reicher Fig. 1 and corresponding text, [0052] using the dynamic examination form computing device to input the template to be used [0047] using a template based on criteria of interest to the user [0037]-[0038] automatically pulling information from the EMR to populate the form [0027] that the system as shown in Fig. 1 can be operated with a computing device such as a desktop computer or workstation, a laptop computer, a tablet computer, a notebook computer, a netbook computer, a handheld computing device, or some other type of computing device)  
present the summarization template to the medical professional; (Reicher [0050] a healthcare professional viewing the templates [0051] the creation or modification of the templates can be done through a user interface displayed on the computing device {construed as presenting the template to the professional})
responsive to the medical professional providing feedback changing the summarization template, adjust the summarization template according to the summarization template to form an adjusted summarization template; the adjusted summarization template (Reicher [0052] the user providing feedback that they wish to modify an existing template rather than creating a new template [0089] a template can be modified and can be expanded to add new fields to the template [0050]-[0051] a healthcare professional uses software on a computing device to dynamically create the templates) 
Reicher does not appear to explicitly disclose automatically expanding medically relevant summarization templates using semantic expansion; expand the summarization template based on related concepts or related terms that are related to the terms or concepts of interest specified in the summarization template, to thereby generate an expanded summarization template; extract patient information from the EMRs of a patient in the EMR data source that matches at least one of the terms or concepts of interest specified in the summarization template, the related terms, and the related concepts; match the patient information from the EMRs of the patient to the terms or concepts of interest in the summarization template based on the expansion of the terms or concepts of interest using the related concepts and the related terms. However, Chung teaches it is old and well-known in the art of medical data extraction and summarization where:
automatically expanding medically relevant summarization templates using semantic expansion (Chung [0044] A data pattern may be matched exactly or approximately. By approximately, it is meant that the data pattern matches the found information to a given extent (e.g., above a certain threshold, percentage/probability, or filter response value). Approximate matching can also be based on automatically expanding the search criteria to provide results that are deemed relevant based on the data and past experience, but do not exactly match the keywords provided by the user. This can be done to account for variations in the way the same concept can be represented or stated, e.g., one doctor may refer to a patient as a "smoker," whereas another doctor may refer to a patient as a "tobacco user." The automatic expansion of the search criteria can be achieved by training statistical models and natural language processing systems {wherein the summarization template is taught by Reicher above})
expand the summarization template based on related concepts or related terms that are related to the terms or concepts of interest specified in the summarization template, to thereby generate an expanded summarization template; (Chung [0044] A data pattern may be matched exactly or approximately. By approximately, it is meant that the data pattern matches the found information to a given extent (e.g., above a certain threshold, percentage/probability, or filter response value). Approximate matching can also be based on automatically expanding the search criteria to provide results that are deemed relevant based on the data and past experience, but do not exactly match the keywords provided by the user. This can be done to account for variations in the way the same concept can be represented or stated, e.g., one doctor may refer to a patient as a "smoker," whereas another doctor may refer to a patient as a "tobacco user." The automatic expansion of the search criteria can be achieved by training statistical models and natural language processing systems) 
extract patient information from the EMRs of a patient in the EMR data source that matches at least one of the terms or concepts of interest specified in the summarization template, the related terms, and the related concepts; (Chung [0043] The system may then query the available data to identify passages, documents, or patients that match the search criteria (230). In other words, the medical data storage source is queried to find information that matches the data pattern; [0044] A data pattern may be matched exactly or approximately. By approximately, it is meant that the data pattern matches the found information to a given extent (e.g., above a certain threshold, percentage/probability, or filter response value). Approximate matching can also be based on automatically expanding the search criteria to provide results that are deemed relevant based on the data and past experience, but do not exactly match the keywords provided by the user. This can be done to account for variations in the way the same concept can be represented or stated, e.g., one doctor may refer to a patient as a "smoker," whereas another doctor may refer to a patient as a "tobacco user." The automatic expansion of the search criteria can be achieved by training statistical models and natural language processing systems.) 
match the patient information from the EMRs of the patient to the terms or concepts of interest in the summarization template based on the expansion of the terms or concepts of interest using the related concepts and the related terms; and (Chung [0045] The system may then produce a result (e.g., organized data) that indicates which patient, documents, or passages matched the search criteria positively or negatively or some other matching level (240). In other words, the system generates an output that classifies individual parts of the information based on the part's relationship to the data pattern)
Therefore, it would have been obvious to one of ordinary skill in the art of medical data extraction and summarization, before the effective filing date of the claimed invention, to modify Reicher to incorporate automatically expanding medically relevant summarization templates using semantic expansion; expand the summarization template based on related concepts or related terms that are related to the terms or concepts of interest specified in the summarization template, to thereby generate an expanded summarization template; extract patient information from the EMRs of a patient in the EMR data source that matches at least one of the terms or concepts of interest specified in the summarization template, the related terms, and the related concepts; match the patient information from the EMRs of the patient to the terms or concepts of interest in the summarization template based on the expansion of the terms or concepts of interest using the related concepts and the related terms as taught by Chung in order to improve searching for related documents without having to do any manual searching during the summarization of the patient information. See Chung [0035].
Reicher-Chung does not appear to explicitly teach wherein the expansion operation expands the summarization template based on a traversal of a medical knowledge base of the related terms or the related concepts; generate and output a holistic summary of the EMRs of the patient that summarizes the patient information extracted from the EMRs of the patient that matches the terms or concepts of interest specified by the medical professional based on the matching of the patient information from the EMRs of the patient to the terms or concepts of interest specified in the adjusted summarization template using the expansion of the terms or concepts of interest using the related concepts and the related terms, wherein the holistic summary is used by the medical professional in making the medical decision regarding the patient; receiving an order in which the terms or concepts are to be presented. However, Boloor teaches that it is old and well known in the art of summarizing patient data to:
wherein the expansion operation expands the summarization template based on a traversal of a medical knowledge base of the related terms or the related concepts in a medical corpus data source; (Boloor Figs. 1 and 9 and corresponding texts; [0025] teaches using an ontology such as the Unified Medical Language System (UMLS) to help in concept identification {which is construed as traversing the UMLS (or knowledge base) or related concepts}; [0023], [0024], [0038], discusses creating a questions template based on the medical problems of interest, the queries on the template are expanded to include medical semantics of the original list of problems. The medical semantic terms are determined to be related based on medical knowledge from a plurality of sources. The questions in the template, which are generated based on the problem list including the related terms, are then used to determine answers found within patient data to summarize the data related to the input request)
generate a holistic summary of the EMRs of the patient that summarizes the patient information extracted from the EMRs of the patient that matches the terms or concepts of interest specified by the medical professional based on the matching of the patient information from the EMRs of the patient to the terms or concepts of interest specified in the adjusted summarization template using the expansion of the terms or concepts of interest using the related concepts and the related terms, (Boloor Figs. 6, 9 and corresponding text; [0043]-[0044], discusses generating a summary of the QA template which comprises the problem list and the related medical data. The data is arranged to show the most important information most relevant to patient care decisions, for example, the extracted data to be used in the template can be related to the disease of interest and the patient’s disease trajectory or any other information of interest such as medical history, medication, procedures, etc. The template can be customized “by specifying the kinds of information to show” and can be organized into discrete sections that show the medical problems of interest to the user {the adjusted template is taught above by Reicher})
present the holist summary of the EMRs of the patient to the medical professional at the medical professional client computing device, wherein the holistic summary is used by the medical professional in making the medical decision regarding the patient. (Boloor [0054]-[0055] and [0059] discusses outputting the summary on the user’s screen and arranged to enable the doctor to quickly understand the most relevant information when diagnosing the patient)
Therefore, it would have been obvious to one of ordinary skill in the art of summarizing patient data, before the effective filing date of the claimed invention, to modify the cognitive summarization system of Reicher-Chung, as modified above, to incorporate using a medical knowledge base; generate and output a holistic summary of the EMRs of the patient that summarizes the patient information extracted from the EMRs of the patient that matches the terms or concepts of interest specified by the medical professional based on the matching of the patient information from the EMRs of the patient to the terms or concepts of interest in the summarization template using the mapping of the terms or concepts of interest specified in the summarization template to the medical concepts in the medical knowledge base, wherein the holistic summary is used by the medical professional in making the medical decision regarding the patient as taught in Boloor in order to ensure that the most accurate concepts are being identified and mapped to the terms of interest. And presenting the holistic summary provides the doctors with the most accurate and pertinent information they need when providing care to the patient, thus ensuring that better and more efficient care is being given to the patient during their visit. See Boloor [0022]-[0023].  
Reicher-Chung-Boloor does not appear to explicitly teach receiving an order in which the terms or concepts are to be presented. However, Reiner teaches it is old and well-known in the art of healthcare data processing to:
receive an order in which the terms or concepts are to be presented; (Reiner [0090] teaches receiving concepts of interest that the cardiologist is interested in such as the EKG data and being able to select it as first and only data of interest [0091] teaches the cardiologist has a list of search protocols that can be modified by the cardiologist [0097] teaches modifying a search query to change the search [0103] teaches the user authorizing the classification of the significance of the data [0214] teaches user specified rules and feedback for determining the higher priority data that they wish to view) 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Reicher-Chung-Boloor, as modified above, to incorporate receiving an order in which the terms or concepts are to be presented as taught by Reiner in order to allow for the modification of the queries to include an order of the information to organize the information in an efficient manner for the provider. The data can be organized in a way that is desired by the user for their review without having to cram all of the data into a single screen. See Reiner [0214].
Regarding claim 3, Reicher-Chung-Boloor-Reiner teaches the method of claim 1, and the medical information summarization engine operating, and Boloor further teaches to expand the summarization template further by: 
performing concept identification to identify variants of the terms and concepts of interest to the medical professional; utilizing the variants, performing an ontological hierarchical identification process by traversing the medical knowledge base to retrieve related terms or concepts of the variants; and adding the variants and the related terms or concepts to the summarization template thereby forming the expanded summarization template. (Boloor Figs. 1 and 9 and corresponding texts; [0034] discusses searching for related terms like Hyperlipidemia and High Cholesterol since they are similar and synonymous {construed to be a variant}; [0040] teaches giving a relationship confidence score to the extracted information and the terms or concepts of interest, which is construed as the ontological hierarchy process; [0023], [0024], [0032]-[0034], [0038], discusses creating a questions template based on the medical problems of interest, the queries on the template are expanded to include medical semantic terms, or variants, of the original list of problems. The medical semantic terms are determined to be related based on medical knowledge from a plurality of sources and ontological process to recognize all of the related concepts. The questions in the template, which are generated based on the problem list including all of the related terms, are then used to determine answers found within patient data). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 4, Reicher-Chung-Boloor-Reiner teaches the method of claim 3, and the cognitive system operating, and Boloor further teaches:
wherein the concept identification comprises synonymous concept identification (Boloor [0034] discusses searching for related terms like Hyperlipidemia and High Cholesterol since they are similar and synonymous; [0023], [0024], [0038], discusses creating a questions template based on the medical problems of interest, the queries on the template are expanded to include terms that are related to the original list of problems. The medical semantic terms are determined to be related based on medical knowledge from a plurality of sources and ontological process to recognize all of the related concepts. The questions in the template, which are generated based on the problem list including all of the related terms, are then used to determine answers found within patient data. This process is interpreted to be a process of related concept identification). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein. 
Regarding claim 8, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such is rejected for similar reasons as given above. Additionally, Reicher discloses a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to implement a healthcare cognitive system for automatically summarizing patient data from electronic medical records (EMRs) in an EMR data source using medical relevant summarization templates and automatically expanding the medically relevant summarization templates using semantic expansions and to: (Reicher [0044] The software code may be embodied in a computer readable medium configured for reading by a computing device in order to store the software code in one or more memories of the computing device for execution). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 10, the claim recites substantially similar limitations as those already addressed in the rejection of claim 3, and, as such is rejected for similar reasons as given above.
Regarding claim 11, the claim recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such is rejected for similar reasons as given above.
Regarding claim 15, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such is rejected for similar reasons as given above. Additionally, Reicher discloses an apparatus comprising: a processor; and a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to implement a healthcare cognitive system for automatically summarizing patient data from electronic medical records (EMRs) in an EMR data source using medical relevant summarization templates and automatically expanding the medically relevant summarization templates using semantic expansions and to: (Reicher Fig. 1 and corresponding text, [0044] The software code may be embodied in a computer readable medium configured for reading by a computing device in order to store the software code in one or more memories of the computing device for execution). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 17, the claim recites substantially similar limitations as those already addressed in the rejection of claim 3, and, as such is rejected for similar reasons as given above.
Regarding claim 18, the claim recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such is rejected for similar reasons as given above.
Regarding claim 22, Reicher-Chung-Boloor-Reiner teaches the method of claim 3, and Boloor further teaches wherein the concept identification comprises related concept identification. (Boloor Figs. 1 and 9 and corresponding texts; [0023], [0024], [0032]-[0034], [0038], discusses creating a questions template based on the medical problems of interest, the queries on the template are expanded to include medical semantic terms, or variants, of the original list of problems. The medical semantic terms are determined to be related based on medical knowledge from a plurality of sources and ontological process to recognize all of the related concepts. The questions in the template, which are generated based on the problem list including all of the related terms, are then used to determine answers found within patient data). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 23, Reicher-Chung-Boloor-Reiner teaches the method of claim 3, and Boloor further teaches wherein the concept identification comprises equivalent concept identification. (Boloor Figs. 1 and 9 and corresponding texts; [0034] discusses searching for related terms like Hyperlipidemia and High Cholesterol since they are similar and synonymous {construed to be a variant}; [0040] teaches giving a relationship confidence score to the extracted information and the terms or concepts of interest, which is construed as the ontological hierarchy process; [0023], [0024], [0032]-[0034], [0038], discusses creating a questions template based on the medical problems of interest, the queries on the template are expanded to include medical semantic terms, or variants, of the original list of problems. The medical semantic terms are determined to be related based on medical knowledge from a plurality of sources and ontological process to recognize all of the related concepts. The questions in the template, which are generated based on the problem list including all of the related terms, are then used to determine answers found within patient data). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 25, the claim recites substantially similar limitations as those already addressed in the rejection of claim 22, and, as such, is rejected for similar reasons as given above. 
Regarding claim 26, the claim recites substantially similar limitations as those already addressed in the rejection of claim 23, and, as such, is rejected for similar reasons as given above.
Regarding claim 28, the claim recites substantially similar limitations as those already addressed in the rejection of claim 23, and, as such, is rejected for similar reasons as given above.
Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher-Chung-Boloor-Reiner in view of Riggs et al. (US 2017/0242825).     
Regarding claim 5, Reicher-Chung-Boloor-Reiner teaches the method of claim 3 and the medical information summarization engine, but does not appear to explicitly teach the following, however, Riggs teaches: mark duplicate terms or concepts using syntactic and morphological information. (Riggs. [0172] [0256] discusses tagging duplicate entities using through the use of syntactic and morphological tags).
It would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Reicher-Chung-Boloor-Reiner, as modified above, to incorporate tagging duplicate terms based on syntactic and morphological data. The allows the system to add dimensionality to the terms in order to determine what related terms have the same meaning as the original term thereby reducing redundancy in the summary reports. See Riggs [0168].  
Regarding claim 12, the claim recites substantially similar limitations as those already addressed in the rejection of claim 5, and, as such is rejected for similar reasons as given above.
Regarding claim 19, the claim recites substantially similar limitations as those already addressed in the rejection of claim 5, and, as such is rejected for similar reasons as given above.
Claims 24, 27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher-Chung-Boloor-Reiner in view of Kapoor et al. (WO 2011/095951).  
Regarding claim 24, Reicher-Chung-Boloor-Reiner teaches the method of claim 1, but does not appear to explicitly teach wherein the medical information summarization engine further operates to provide personalized learning when generating summary templates based on the feedback from the medical professional. However, teaches it is old and well-known in the art of healthcare treatment and data processing wherein:
the medical information summarization engine further operates to provide personalized learning when generating summary templates based on the feedback from the medical professional (Kapoor [0001] teaches providing content to health care professionals [0004] and [0007] teaches the content can be customized for the health care professional viewing the content [0034] teaches the tailored content is based on the needs of the professional {construed as the feedback from the medical professional})
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Reicher-Chung-Boloor-Reiner to incorporate the medical information summarization engine further operates to provide personalized learning when generating summary templates based on the feedback from the medical professional as taught by Kapoor in order to provide further education to the professional and improve their existing knowledge base. See Kapoor [0049]. 
Regarding claim 27, the claim recites substantially similar limitations as those already addressed in the rejection of claim 24, and, as such, is rejected for similar reasons as given above.
Regarding claim 29, the claim recites substantially similar limitations as those already addressed in the rejection of claim 24, and, as such, is rejected for similar reasons as given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686